Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In view of Applicant filing an approved terminal disclaimer, the double patenting rejection is withdrawn.  Close art was previously made of record.  For example, WO-2016143456 was identified as close art.  Applicant overcame the ‘456 publication art through amendment requiring the metals to be rhenium or ruthenium in combination with the requirements of structural variables R1-R4.  The instant claims are drawn to a process of exposing a substrate to a first reactive gas and a second reactive gas to form the film.  The variables of R1 and R4 are limited to C4-C10 alkyl groups, and R2 and R3 are limited to H, C1-C6 alkyl, cycloalkyl, or aryl groups and the difference in the number of carbons in R2 and R3 is greater than or equal to 2.
No art was identified having all the limitations of the instant claims including variables R2 and R3 having a difference of equal to or greater than 2 carbon atom difference.
Given that no art was identified and no art taught or suggested the instant claims as recited, all issues have been resolved and the case is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622